—Appeal from an order of Supreme Court, Onondaga County (Tormey, III, J.), entered April 25, 2002, which, inter alia, granted plaintiffs’ motion to set aside that portion of the jury verdict awarding no damages for loss of consortium and granted a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Lawton and Hayes, JJ.